UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-4828



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM FRANK NORFLEET,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-90-104)


Submitted:   April 30, 2002                   Decided:   May 31, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


A. Christopher Zaleski, PROTOGYROU & RIGNEY, P.L.C., Norfolk,
Virginia, for Appellant. Paul J. McNulty, United States Attorney,
Laura M. Everhart, Assistant United States Attorney, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Frank Norfleet appeals the sentence imposed upon the

revocation of his supervised release.   We have reviewed the record

and the district court’s opinion and find no reversible error. The

district court did not err in imposing a sentence above that

recommended by U.S. Sentencing Guidelines Manual § 7B1.4(a), p.s.

(2000).   18 U.S.C.A. §§ 3583(e)(3), (g) (West 2000); see generally

United States v. Davis, 53 F.3d 638, 640-41 & nn. 1, 6, 10 (4th

Cir. 1995). Accordingly, we affirm on the reasoning of the district

court. See United States v. Norfleet, No. CR-90-104 (E.D. Va. Oct.

16, 2001).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2